Third District Court of Appeal
                               State of Florida

                        Opinion filed December 27, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D17-1029
                         Lower Tribunal No. 15-21412
                             ________________

                             Florentino Falcon,
                                    Appellant,

                                        vs.

       Mango Hill Condominium Association No. 2, Inc., et al.,
                                    Appellees.


      An appeal from the Circuit Court for Miami-Dade County, Jorge E. Cueto,
Judge.

      David Low & Associates, P.A. and Amanda Sidman (Ft. Lauderdale), for
appellant.

      Nancy C. Wear, for appellees.


Before SUAREZ, FERNANDEZ and LINDSEY, JJ.

      SUAREZ, J.

      Florentino Falcon appeals from a final order dismissing his first amended

complaint with prejudice. Because we find that the complaint asserted a viable
claim and that dismissal was not appropriate to resolve the issue of whether

Falcon’s back patio was a “limited common element” pursuant to the Declaration

of Condominium, we reverse and remand for further proceedings. We make no

findings as to the nature of the patio or the parties’ rights and responsibilities under

the Declaration.

      Reversed and remanded.




                                           2